USDC IN/ND case 1:19-cv-00417-WCL-SLC document 11 filed 09/02/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 OCTOBER FETZ,

               Plaintiff,

                      v.                           CAUSE NO. 1:19-CV-417-WCL-SLC

 REGGIE NEVELS,

               Defendant.

                                 OPINION AND ORDER

       October Fetz, a prisoner without a lawyer, filed a complaint (ECF 1) naming

Sheriff Reggie Nevels as a defendant and asserting a variety of alleged violations. She

alleges that inmates at the Grant County Jail are not separated according to their

security levels or their health problems. She alleges that inmates are sometimes locked

in their cells without immediate access to restroom facilities or water. She alleges that

sanitation is lacking. She alleges that mail is delivered by use of an electronic kiosk. She

alleges that power is taken away from groups of inmates due to a single inmate’s

misdeeds. She alleges that she has medical problems and is not receiving proper

medical care. And, finally, she alleges that inmates are not provided with adequate

sanitary supplies and are charged when they need additional supplies.

       A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court
USDC IN/ND case 1:19-cv-00417-WCL-SLC document 11 filed 09/02/20 page 2 of 3


must review the complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim, or seeks monetary relief against a defendant who is immune from such

relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       While Fetz has named Sheriff Nevels as a defendant, the body of the complaint

makes no mention of Sheriff Nevels. There is no general respondeat superior liability

under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “[P]ublic

employees are responsible for their own misdeeds but not for anyone else’s.” Id.

“Only persons who cause or participate in the violations are responsible.” George v.

Smith, 507 F.3d 605, 609 (7th Cir. 2007). Accordingly, the current complaint does not

state a claim Sheriff Nevels. Nevertheless, the court will give Fetz the opportunity to file

an amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       Fetz is admonished that, should she choose to file another complaint, she should

carefully follow the instructions on the court’s complaint form. Fetz needs to write a

short and plain statement telling what each defendant did wrong. She needs to explain

when, where, why, and how each defendant violated her rights. She needs to include

every fact necessary to explain his case and describe her injuries or damages. If she sued

more than one defendant, she needs to use each defendant’s name every time she refers

to that defendant.

       In addition to the above, if Fetz chooses to amend her complaint, the amended

complaint should contain only related claims. “[u]nrelated claims against different


                                               2
USDC IN/ND case 1:19-cv-00417-WCL-SLC document 11 filed 09/02/20 page 3 of 3


defendants belong in different suits . . ..” George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007). See also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017). If she wants to also sue

other defendants based on other claims, she needs to get a different blank complaint

form. She should not put a cause number on the second (or third, etc.) complaint form

because it (or they) will be used to open a new case (or cases). Fetz must also file an in

forma pauperis motion with any additional complaints she files.

       For these reasons, the court:

       (1) GRANTS October Fetz until October 1, 2020, to file an amended complaint in

this case containing only related claims; and

       (2) CAUTIONS October Fetz that, if she does not respond by that deadline, this

case will be dismissed without further notice.

       SO ORDERED on September 2, 2020.


                                                   s/William C. Lee
                                                   JUDGE WILLIAM C. LEE
                                                   UNITED STATES DISTRICT COURT




                                              3
